Name: Council Regulation (EEC) No 1329/88 of 16 May 1988 amending Regulation (EEC) No 1022/88 with regard to certain electronic typewriters assembled in the Community by Kyushu Matsushita (UK) Ltd
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 5. 88 Official Journal of the European Communities No L 123/31 COUNCIL REGULATION (EEC) No 1329/88 of 16 May 1988 amending Regulation (EEC) No 1022/88 with regard to certain electronic type ­ writers assembled in the Community by Kyushu Matsushita (UK) Ltd certain electronic typewriters assembled in the Community should be amended to the extent it concerns Kyushu Matsushita, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 1022/88 is replaced by the following : 'Article 1 1 . The definitive anti-dumping imposed by Regulation (EEC) No 1698/85 on imports of electronic typewriters, whether or not incorporating calculating mechanisms, originating in Japan, is hereby also imposed on electronic typewriters, whether or not incorporating calculating mechanisms, corrresponding to CN codes 8469 10 00 , ex 8469 21 00 and ex 8469 29 00 , introduced onto the Community market after having been assembled in the Community by Canon Bretagne (F), Sharp (UK) and Silver Reed (UK). 2. The rate of duty shall be as set out below per unit, assembled by the companies concerned : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), as amended by Regulation (EEC) No 1761 /87 (2), and in particular Article 13 (10) thereof, Having regard to the proposal submitted by the Commission after consultations within the Advisory Committee as provided for pursuant to the above Regulation, Whereas : ( 1 ) The Council, by Regulation (EEC) No 1022/88 (3), extended the anti-dumping duty imposed by Regulation (EEC) No 1698/85 (4) to certain typewriters assembled in the Community by Canon Bretagne (F), Kyushu Matsushita (UK), Sharp (UK) and Silver Reed (UK). (2) In March 1988, Kyushu Matsushita offered an undertaking. The Commission verified, at the premises of the company concerned, that the undertaking removed the conditions justifying the extension by Regulation (EEC) No 1022/88 of the anti-dumping duty to typewriters assembled in the Community. (3) The Commission, after consultation, has accepted this undertaking by a decision of that date. (4) Under these circumstances, Regulation (EEC) No 1022/88 extending the anti-dumping duty to  Canon Bretagne (F) :  Sharp (UK) :  Silver Reed (UK) : 44,00 ECU, 21,82 ECU, 56,14 ECU.' Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 May 1988 . For the Council The President I. KIECHLE (&gt;) OJ No L 201 , 30. 7. 1984, p. 1 . 0 OJ No L 167, 26. 6 . 1987, p. 9 . (3) OJ No L 101 , 20. 4. 1988, p. 4. M OJ No L 163, 22. 6. 1985, p. 1 .